Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner notes that while the amendment suggestion was made by the examiner, the amendments will be objected to so as to improve the clarity. 
Claim Objections
Claims 1, 2, and 4-15 are objected to because of the following informalities:
The applicant has amended independent Claims 1 and 2 to state “a housing for the medical image diagnosis apparatus”. It is not clear if this means the medical image diagnosis apparatus is inside of the housing or not. Please clarify, e.g. medical diagnosis device is included inside of the housing, the medical diagnosis apparatus includes a plurality of housings including one for the other components (e.g. see Urbano et al [USPN 6592521] Fig. 3 shows two separate housings for a medical imaging diagnosis apparatus [ultrasound system] with one [cart 52] including the UPS system of Lacarnoy/Kanouda while the other [50] includes the ultrasound scanner), etc. For purposes of examination, the examiner will assume either of these interpretations are applicable.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lacarnoy (USPGPN 20150270744) in view of Kanouda et al (USPGPN 20040125626) and Iwai et al (USPGPN 20180027640)
Independent Claim 1, Lacarnoy teaches an apparatus (Figs. 2 & 7, where Fig. 7 is described as another circuit of the embodiment of Fig. 2) a power factor corrector configured to be supplied with alternating current (AC) power and generate direct current (DC) power to drive individual parts of the apparatus (210, ¶[44]); a battery device (216, 202, 214) configured to supply DC power to the individual parts when the power factor corrector cannot supply the DC power to the individual parts, wherein the battery device includes a battery configured to store the DC power (202), a discharging circuit connected to a downstream side of the power factor corrector, and configured to supply the DC power from the battery to the individual parts (214), and a charging circuit connected to an upstream side of the power factor corrector, and configured to be supplied with AC power and supply the DC power to the battery (216).
While Lacarnoy is silent to using this apparatus in a medical image diagnosis apparatus, it would have been obvious for one having ordinary skill in the art to utilize Lacarnoy's invention in a medical image diagnosis apparatus to improve the reliability (i.e. more reliable as the system is able to operate even when power is unstable, which improves the user satisfaction of both the patient and the operator, also reducing the time spent by the provider and the patient in trying to image, reducing costs of the patient, and potentially saving the life of the patient in detecting certain abnormalities on time and further reliably giving the medical provider accurate imaging to employ during surgical procedures; all of these advantages are due to the universal power supply feature of Lacarnoy in ensuring that the power of the medical imaging device is not lost).

Lacarnoy is silent to a DC/DC converter configured to convert voltage of the DC power generated by the power factor corrector to a voltage desired for driving the individual parts, the DC power that has been supplied to the individual parts from the battery device is supplied via the discharging circuit (teaches the same converter as a DC/AC converter used for e.g.AC-loads). 
Kanouda teaches a DC/DC converter configured to convert voltage of the DC power generated by the power factor corrector to a voltage desired for driving the individual parts, the DC power that has been supplied to the individual parts from the battery device is supplied via the discharging circuit (7 as seen in Fig. 1, is a DC/DC converter which provides appropriate outputs to both the DC load 3 from the power factor correction converter 6 and to the battery 9, where this DC/DC converter is used to ensure that the load receives its necessary voltage and so improves the safety of the system, as a load does not receive too much or too little voltage, as one having ordinary skill in the art would understand). Further, Kanouda teaches the reliability can be improved & the costs reduced as this invention requires less cells in the battery (abstract).
It would have been obvious to a person having ordinary skill in the art to modify Lacarnoy with Kanouda to provide improved safety & reliability, and reduced costs.
Lacarnoy is silent to the components are incorporated in a housing including the medical image diagnosis apparatus (to advance prosecution).
Iwai teaches the components are incorporated in a housing including the medical image diagnosis apparatus (see Figs. 1-3, which shows an X-ray machine, e.g. a device which inherently can perform medical image diagnosis, and which in Fig. 3 is shown to include an UPS [uninterruptible power supply] 15 apparatus, e.g. that of Lacarnoy and Kanouda, inside of housing 2 which includes the medical image diagnosis apparatus 10 along with control unit which diagnoses the images 20, e.g. a hand, other appendage, biological material from a human, etc. can be diagnosed in this device). One having ordinary skill in the art understands that by having the UPS device in the same housing as the imaging device, it is more likely to stick with 
It would have been obvious to a person having ordinary skill in the art to modify Lacarnoy in view of Kanouda with Iwai to provide improved convenience, reliability, and safety.
For Claim 1, the applicant has argued that the amendment has overcome the prior art as “the DC power that has been supplied to a load is supplied via both of DC-DC converter 214 and converter 216. Therefore, the ‘744 publication does not disclose “the DC power that has been supplied to the individual parts is supplied via the discharging circuit.” The examiner respectfully disagrees with the applicant’s interpretation.
Looking at the applicant’s figures, the DC power which directly supplies power to the individual parts is the DC/DC converter 12 and not the discharging circuit 33. Furthermore, at least from evaluating the applicant’s figures, there are two direct DC inputs to DC/DC converter 12, both from power factor corrector 11 and discharging circuit 33. Therefore, the applicant cannot accurately claim that the only source of DC power comes from the discharging circuit 33 (the applicant could instead claim that the only output from the battery comes from the discharging circuit). As for the applicant’s arguments, (a) the applicant appears to be arguing that the claims require the DC power to only be supplied by the discharging circuit. As previously noted, this feature has not been claimed, nor does the applicant have support for such a claim. As 
The applicant’s invention does not teach individual parts being directly provided with DC power from the discharging circuit 33 (see applicant’s Figs. 1-3). Rather, the applicant’s invention as drawn demonstrates that the DC power from the battery is provided from the DC/DC converter 12. Therefore, the applicant’s arguments on the prior art combinations applied to Claims 1 & 2 are unconvincing. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., DC power that has been supplied to the individual parts from the battery device is supplied directly from the discharging circuit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While the examiner admits the Lacarnoy reference teaches that the discharging circuit provides this power to a DC/AC converter to supply to loads, this DC/AC converter is met by the DC/DC converter of Kanouda. This DC/DC converter of Kanouda then supplies this power to whatever loads are connected to the output, including to the battery itself and the three other outputs including 5V, 3.3V, & 12V. Kanouda’s DC/DC converter receives power from the battery via the discharging circuit which includes 10 & 11.
Regarding Dependent Claim 6, Lacarnoy teaches the charging circuit is further configured to serve as an AC/DC converter that converts the AC power to DC power and supplies the DC power to the battery (216 shown as an AC/DC converter in Fig. 2).
Claim 11, Lacarnoy teaches output voltage of the discharging circuit is set lower than output voltage of the DC power factor corrector (¶[44] describes how the output of 214, i.e. discharging circuit, has a power rating of Pn/2 while that of the DC power factor corrector 210 having a power rating of Pn, which implies that the power is lower for the discharging circuit, while Fig. 4 and ¶'s [31, 48, 49] informs one having ordinary skill in the art that the power rating refers to the voltage differences between the output ratings).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lacarnoy in view of Kanouda and Iwai, further in view of Yamashita et al (USPGPN 20110133560)
Regarding Dependent Claim 8, Lacarnoy is silent to the discharging circuit is further configured to serve as a step-up DC/DC converter that boosts voltage of the DC power received from the battery and outputs the power.
Yamashita teaches the discharging circuit is further configured to serve as a step-up DC/DC converter that boosts voltage of the DC power received from the battery and outputs the power (see Fig. 5, where boost converter 4 is the discharging circuit from battery 1). Yamashita teaches by using boost converter 4 when discharging from the battery, it ensures that the load is supplied with a stable operating voltage, which is important when the load requires a set/prescribed voltage (¶'s [07, 53]), and doing so quickly to ensure stability.
It would have been obvious to one of ordinary skill in the art to modify Lacarnoy in view of Kanouda and Iwai with Yamashita to provide improved stability and quickness.
Claims 2, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lacarnoy (USPGPN 20150270744) in view of Kanouda et al (USPGPN 20040125626), Iwai et al (USPGPN 20180027640), and Ishii et al (USPGPN 20140217972), as evidenced by Naskali et al (USPGPN 20140176045) and Loki-L & Kiyiko ( “is there such a thing as wear and tear on www.reddit.com/r/techsupport/comments/14jmrz/is_there_such_a_thing_as_wear_and_tear_on/ )
Independent Claim 2, Lacarnoy teaches an apparatus (Figs. 2 & 7, where Fig. 7 is described as another circuit of the embodiment of Fig. 2) a power factor corrector configured to be supplied with alternating current (AC) power and generate direct current (DC) power to drive individual parts of the apparatus (210, ¶[44]); a battery device (216, 202, 214) configured to supply DC power to the individual parts when the power factor corrector cannot supply the DC power to the individual parts, wherein the battery device includes a battery configured to store the DC power (202), a discharging circuit connected to a downstream side of the power factor corrector and an upstream side of the DC/DC converter, and configured to supply the DC power from the battery to the individual parts, and a charging circuit connected to the downstream side of the power factor corrector, and configured to supply the DC power generated by the power factor corrector to the battery (bidirectional DC/DC converter 214 performs both of these actions of charging and discharging and is located in the same required locations as seen in Figs. 2 & 7).
Lacarnoy teaches the battery device further includes a second charging circuit connected to an upstream side of the power factor corrector, and configured to be supplied with AC power and supply the DC power to the battery in addition to the charging circuit connected to the downstream side of the power factor corrector as a first charging circuit (216 performs this function, see Figs. 2 & 7).
Lacarnoy teaches the charging circuit is configured to charge the battery when the medical image diagnosis apparatus is being externally supplied with the AC power, regardless of whether the medical image diagnosis apparatus is powered on or off (The applicant has argued that because the combination of references previously employed for Claims 1 and 2 does not 
Lacarnoy is silent to a DC/DC converter configured to convert voltage of the DC power generated by the power factor corrector to a voltage desired for driving the individual parts (teaches the same converter as a DC/AC converter meant for e.g. AC-loads), the DC power that has been supplied to the individual parts from the battery device is supplied via the discharging circuit. Lacarnoy is silent to the charging circuit and the discharging circuit as distinct circuits. Lacarnoy is silent to the components are incorporated in a housing including the medical image diagnosis apparatus (to advance prosecution).

It would have been obvious to a person having ordinary skill in the art to modify Lacarnoy with Kanouda to provide improved safety & reliability, and reduced costs.
Lacarnoy is silent to the charging circuit and the discharging circuit as distinct circuits. Lacarnoy is silent to the components are incorporated in a housing including the medical image diagnosis apparatus (to advance prosecution).
Ishii teaches a bidirectional charging and discharging circuit (115 & 111 of Fig. 10, like the bidirectional charging and discharging circuit of 214 in Lacarnoy) being replaced by distinct charging and discharging circuits (Figs. 1-3 & 6, charging circuit 114 & 110, discharging circuit 120 & 122, used to charge battery 100, see ¶[40]). One having ordinary skill in the art would understand that the bidirectional power supply (110, 114, 120, 122), as opposed to the power supply 214 of Lacarnoy, has the potential to last longer. Circuit 214 of Lacarnoy has performs both charging and discharging operations while the redundant circuits (110 & 114) and (120 & 122) are only used for a single type of operation. This reduced functionality would help reduce wear and tear (as evidenced by Naskali, Loki-L & Kiyiko, explained further below).

Lacarnoy is silent to the components are incorporated in a housing including the medical image diagnosis apparatus (to advance prosecution).
Iwai teaches the components are incorporated in a housing including the medical image diagnosis apparatus (see Figs. 1-3, which shows an X-ray machine, e.g. a device which inherently can perform medical image diagnosis, and which in Fig. 3 is shown to include an UPS [uninterruptible power supply] 15 apparatus, e.g. that of Lacarnoy and Kanouda, inside of housing 2 which includes the medical image diagnosis apparatus 10 along with control unit which diagnoses the images 20, e.g. a hand, other appendage, biological material from a human, etc. can be diagnosed in this device). One having ordinary skill in the art understands that by having the UPS device in the same housing as the imaging device, it is more likely to stick with the unit than being outside [esp. if the UPS is able to be used by multiple things and/or it gets moved] and the manufacturer is more likely to have optimized it for the device (i.e. more reliable); it is better protected from the elements (i.e. more safe); and if the UPS is incorporated into the apparatus, it is more likely that the apparatus can inform the user if the UPS system is malfunctioning (e.g. not being charged or battery needs replaced) rather than having to look separately at the UPS system (which is more likely going to be out of sight due to wanting to give clients a clean look; i.e. improved convenience).
It would have been obvious to one of ordinary skill in the art to modify Lacarnoy in view of Kanouda and Ishii with Iwai to provide improved convenience, reliability, and safety.
The applicant’s invention does not teach individual parts being directly provided with DC power from the discharging circuit 33 (see applicant’s Figs. 1-3). Rather, the applicant’s In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While the examiner admits the Lacarnoy reference teaches that the discharging circuit provides this power to a DC/AC converter to supply to loads, this DC/AC converter is met by the DC/DC converter of Kanouda. This DC/DC converter of Kanouda then supplies this power to whatever loads are connected to the output, including to the battery itself and the three other outputs including 5V, 3.3V, & 12V. Kanouda’s DC/DC converter receives power from the battery via the discharging circuit which includes 10 & 11.
As for the applicant’s request for evidence one of ordinary skill in the art understands that redundant circuits serve to reduce the wear and tear on the circuit element which is replaced, the examiner will provide evidence from Loki-L & Kiyiko ( “is there such a thing as wear and tear on electronics?”, Loki-L & Kiyiko, reddit.com, published 2013, Seen Online Jan 19 2021, www.reddit.com/r/techsupport/comments/14jmrz/is_there_such_a_thing_as_wear_and_tear_on/ ), which states “switches experience wear and tear too” by Loki-L and “capacitors aging and causing hardware failure”. Using this evidence, and knowing that every converter will require some switch to function, it can be seen that replacing a single converter (which may be bidirectional) with a converter which performs one of the two functions (i.e. charging) and another which 
Like the Naskali reference’s bidirectional circuit for charging and discharging 101 which includes both a discrete charging circuit (102) and a discrete discharging circuit (104), the Ishii reference replaces a bidirectional charging and discharging circuit (115 & 111, see Fig. 10) with both a discrete charging circuit (110 & 114, see Figs. 1-3 & 6) and a discrete discharging circuit (120 & 122). While 110 & 120 of Ishii remain blank boxes (like the blank boxes of Naskali for 102 & 104), the Ishii reference explicitly demonstrates inclusion of switches/relays 114 & 122, respectively. As evidenced by Loki-L & Kiyoiko, the switches/relays of these circuits (i.e. RY1-RY4) will wear out with use, i.e. the more the switches are used, the quicker they will need replaced. Thus the longevity of a single circuit (Fig. 10’s 115 & 111) is reduced, and convenience is also reduced as the owner will need to service it more to replace the switches as compared to the discrete circuits (Figs. 2-3 & 6). These benefits are known to those having ordinary skill in the art, and for these reasons, the updated combination applies.
As for the applicant’s arguments on the suitability of the Naskali reference as it is about balancing power between the cells, the examiner notes that all four references are involved with both charging and discharging of batteries. In response to applicant's argument that the Naskali reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this 
Dependent Claim 7, Lacarnoy teaches the second charging circuit is further configured to serve as an AC/DC converter that converts the AC power to DC power and supplies the DC power to the battery (see Figs. 2 & 7 for 216).
Regarding Dependent Claims 12 and 13, Lacarnoy teaches output voltage of the discharging circuit is set lower than output voltage of the DC power factor corrector (¶[44] describes how the output of 214, i.e. discharging circuit, has a power rating of Pn/2 while that of the DC power factor corrector 210 having a power rating of Pn, which implies that the power is lower for the discharging circuit, while Fig. 4 and ¶'s [31, 48, 49] informs one having ordinary skill in the art that the power rating refers to the voltage differences between the output ratings).
Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lacarnoy in view of Kanouda, Iwai, & Ishii, further in view of Yamashita et al (USPGPN 20110133560), as evidenced by Naskali, Loki-L, & Kiyiko
Dependent Claims 4 and 5, Lacarnoy is silent to the charging circuit is further configured to serve as a DC/DC converter that steps down voltage of the DC power received from the power factor corrector and outputs the DC power to the battery.
Yamashita teaches the charging circuit is further configured to serve as a DC/DC converter that steps down voltage of the DC power received from the power factor corrector and outputs the DC power to the battery (see Fig. 5, where buck step down converter 3 is the charging circuit for battery 1). One having ordinary skill in the art understands that a step down converter serves to ensure that a circuit which can only tolerate a lower voltage can receive or 
It would have been obvious to one of ordinary skill in the art to modify Lacarnoy in view of Kanouda, Iwai, and Ishii with Yamashita to provide improved safety and adapatability.
Dependent Claims 9 and 10, Lacarnoy is silent to the discharging circuit is further configured to serve as a step-up DC/DC converter that boosts voltage of the DC power received from the battery and outputs the power.
Yamashita teaches the discharging circuit is further configured to serve as a step-up DC/DC converter that boosts voltage of the DC power received from the battery and outputs the power (see Fig. 5, where boost converter 4 is the discharging circuit from battery 1). Yamashita teaches by using boost converter 4 when discharging from the battery, it ensures that the load is supplied with a stable operating voltage, which is important when the load requires a set/prescribed voltage (¶'s [07, 53]), and doing so quickly to ensure stability.
It would have been obvious to one of ordinary skill in the art to modify Lacarnoy in view of Kanouda, Iwai, and Ishii with Yamashita to provide improved stability and quickness. 
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lacarnoy (USPGPN 20150270744) in view of Kanouda et al (USPGPN 20040125626) and Kim et al (USPGPN 20160140911)
Independent Claim 1, Lacarnoy teaches an apparatus (Figs. 2 & 7, where Fig. 7 is described as another circuit of the embodiment of Fig. 2) a power factor corrector configured to be supplied with alternating current (AC) power and generate direct current (DC) power to drive individual parts of the apparatus (210, ¶[44]); a battery device (216, 202, 214) configured to supply DC power to the individual parts when the power factor corrector cannot supply the DC 
While Lacarnoy is silent to using this apparatus in a medical image diagnosis apparatus, it would have been obvious for one having ordinary skill in the art to utilize Lacarnoy's invention in a medical image diagnosis apparatus to improve the reliability (i.e. more reliable as the system is able to operate even when power is unstable, which improves the user satisfaction of both the patient and the operator, also reducing the time spent by the provider and the patient in trying to image, reducing costs of the patient, and potentially saving the life of the patient in detecting certain abnormalities on time and further reliably giving the medical provider accurate imaging to employ during surgical procedures; all of these advantages are due to the universal power supply feature of Lacarnoy in ensuring that the power of the medical imaging device is not lost).
Lacarnoy teaches the charging circuit is configured to charge the battery when the medical image diagnosis apparatus is being externally supplied with the AC power, regardless of whether the medical image diagnosis apparatus is powered on or off (The applicant has argued that because the combination of references previously employed for Claims 1 and 2 does not explicitly state that it continues to charge the battery when connected to AC power, regardless of whether the medical image diagnosis apparatus is powered on or off, that it is not met by the combination. The examiner respectfully disagrees. An uninterruptible power supply (UPS) is known by those of ordinary skill in the art to continue to power/charge the battery when connected to a power source (e.g. AC power) regardless of whether the UPS is simultaneously 
Lacarnoy is silent to a DC/DC converter configured to convert voltage of the DC power generated by the power factor corrector to a voltage desired for driving the individual parts, the DC power that has been supplied to the individual parts from the battery device is supplied via the discharging circuit (teaches the same converter as a DC/AC converter used for e.g.AC-loads). Lacarnoy is silent to the components are incorporated in a housing including the medical image diagnosis apparatus (to advance prosecution).
Kanouda teaches a DC/DC converter configured to convert voltage of the DC power generated by the power factor corrector to a voltage desired for driving the individual parts, the DC power that has been supplied to the individual parts from the battery device is supplied via the discharging circuit (7 as seen in Fig. 1, is a DC/DC converter which provides appropriate outputs to both the DC load 3 from the power factor correction converter 6 and to the battery 9, where this DC/DC converter is used to ensure that the load receives its necessary voltage and so improves the safety of the system, as a load does not receive too much or too little voltage, as 
It would have been obvious to a person having ordinary skill in the art to modify Lacarnoy with Kanouda to provide improved safety & reliability, and reduced costs.
Lacarnoy is silent to the components are incorporated in a housing including the medical image diagnosis apparatus (to advance prosecution).
Kim teaches the components are incorporated in a housing including the medical image diagnosis apparatus (see Figs. 3-7 and/or 10, which for e.g. Fig. 4 shows an electronic device |described by ¶[38] to be an ultrasonic machine for medical diagnosis| which includes a battery 420 and the option to power load 406 |when the ultrasonic machine is the device it would be the ultrasound| by either the external power or the battery 420 when the external power is not present, with the external power charging the battery when present, see ¶’s [84-93]; i.e. this battery system represents an uninterruptible power supply [UPS] like that of Lacarnoy and Kanouda; with the housing shown to cover all the components as in be Fig. 1, see e.g. ¶[12] ). One having ordinary skill in the art understands that by having the UPS device in the same housing as the imaging device, it is more likely to stick with the unit than being outside [esp. if the UPS is able to be used by multiple things and/or it gets moved] and the manufacturer is more likely to have optimized it for the device (i.e. more reliable); it is better protected from the elements (i.e. more safe); and if the UPS is incorporated into the apparatus, it is more likely that the apparatus can inform the user if the UPS system is malfunctioning (e.g. not being charged or battery needs replaced) rather than having to look separately at the UPS system (which is likely going to be out of sight due to wanting to give clients a clean look; i.e. improved convenience).

For Claim 1, the applicant has argued that the amendment has overcome the prior art as “the DC power that has been supplied to a load is supplied via both of DC-DC converter 214 and converter 216. Therefore, the ‘744 publication does not disclose “the DC power that has been supplied to the individual parts is supplied via the discharging circuit.” The examiner respectfully disagrees with the applicant’s interpretation.
Looking at the applicant’s figures, the DC power which directly supplies power to the individual parts is the DC/DC converter 12 and not the discharging circuit 33. Furthermore, at least from evaluating the applicant’s figures, there are two direct DC inputs to DC/DC converter 12, both from power factor corrector 11 and discharging circuit 33. Therefore, the applicant cannot accurately claim that the only source of DC power comes from the discharging circuit 33 (the applicant could instead claim that the only output from the battery comes from the discharging circuit). As for the applicant’s arguments, (a) the applicant appears to be arguing that the claims require the DC power to only be supplied by the discharging circuit. As previously noted, this feature has not been claimed, nor does the applicant have support for such a claim. As for (b), the applicant appears to be arguing that because the ‘744 publication has multiple DC power inputs to the converter 212, it does not apply. As noted above, the applicant has not claimed around the ‘744 publication. Therefore, the applicant’s arguments have been respectfully refuted with respect to Claim 1.
The applicant’s invention does not teach individual parts being directly provided with DC power from the discharging circuit 33 (see applicant’s Figs. 1-3). Rather, the applicant’s invention as drawn demonstrates that the DC power from the battery is provided from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While the examiner admits the Lacarnoy reference teaches that the discharging circuit provides this power to a DC/AC converter to supply to loads, this DC/AC converter is met by the DC/DC converter of Kanouda. This DC/DC converter of Kanouda then supplies this power to whatever loads are connected to the output, including to the battery itself and the three other outputs including 5V, 3.3V, & 12V. Kanouda’s DC/DC converter receives power from the battery via the discharging circuit which includes 10 & 11.
Dependent Claim 14, the combination of Lacarnoy, Kanouda, and Kim teaches the medical image diagnosis apparatus is an ultrasound image diagnosis apparatus and further comprises an ultrasound probe (Kim in ¶[38] describes a medical ultrasonic machine, which one having ordinary skill in the art understands would be both an image diagnosis apparatus and include an ultrasound probe).
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lacarnoy (USPGPN 20150270744) in view of Kanouda et al (USPGPN 20040125626), Kim et al (USPGPN 20160140911), and Ishii et al (USPGPN 20140217972), as evidenced by Naskali et al (USPGPN 20140176045) and Loki-L & Kiyiko ( “is there such a thing as wear and tear on www.reddit.com/r/techsupport/comments/14jmrz/is_there_such_a_thing_as_wear_and_tear_on/ )
Independent Claim 2, Lacarnoy teaches an apparatus (Figs. 2 & 7, where Fig. 7 is described as another circuit of the embodiment of Fig. 2) a power factor corrector configured to be supplied with alternating current (AC) power and generate direct current (DC) power to drive individual parts of the apparatus (210, ¶[44]); a battery device (216, 202, 214) configured to supply DC power to the individual parts when the power factor corrector cannot supply the DC power to the individual parts, wherein the battery device includes a battery configured to store the DC power (202), a discharging circuit connected to a downstream side of the power factor corrector and an upstream side of the DC/DC converter, and configured to supply the DC power from the battery to the individual parts, and a charging circuit connected to the downstream side of the power factor corrector, and configured to supply the DC power generated by the power factor corrector to the battery (bidirectional DC/DC converter 214 performs both of these actions of charging and discharging and is located in the same required locations as seen in Figs. 2 & 7).
Lacarnoy teaches the battery device further includes a second charging circuit connected to an upstream side of the power factor corrector, and configured to be supplied with AC power and supply the DC power to the battery in addition to the charging circuit connected to the downstream side of the power factor corrector as a first charging circuit (216 performs this function, see Figs. 2 & 7).
Lacarnoy teaches the charging circuit is configured to charge the battery when the medical image diagnosis apparatus is being externally supplied with the AC power, regardless of whether the medical image diagnosis apparatus is powered on or off (The applicant has argued that because the combination of references previously employed for Claims 1 and 2 does not 
Lacarnoy is silent to a DC/DC converter configured to convert voltage of the DC power generated by the power factor corrector to a voltage desired for driving the individual parts (teaches the same converter as a DC/AC converter meant for e.g. AC-loads), the DC power that has been supplied to the individual parts from the battery device is supplied via the discharging circuit. Lacarnoy is silent to the charging circuit and the discharging circuit as distinct circuits. Lacarnoy is silent to the components are incorporated in a housing including the medical image diagnosis apparatus (to advance prosecution).

It would have been obvious to a person having ordinary skill in the art to modify Lacarnoy with Kanouda to provide improved safety & reliability, and reduced costs.
Lacarnoy is silent to the charging circuit and the discharging circuit as distinct circuits. Lacarnoy is silent to the components are incorporated in a housing including the medical image diagnosis apparatus (to advance prosecution).
Ishii teaches a bidirectional charging and discharging circuit (115 & 111 of Fig. 10, like the bidirectional charging and discharging circuit of 214 in Lacarnoy) being replaced by distinct charging and discharging circuits (Figs. 1-3 & 6, charging circuit 114 & 110, discharging circuit 120 & 122, used to charge battery 100, see ¶[40]). One having ordinary skill in the art would understand that the bidirectional power supply (110, 114, 120, 122), as opposed to the power supply 214 of Lacarnoy, has the potential to last longer. Circuit 214 of Lacarnoy has performs both charging and discharging operations while the redundant circuits (110 & 114) and (120 & 122) are only used for a single type of operation. This reduced functionality would help reduce wear and tear (as evidenced by Naskali, Loki-L & Kiyiko, explained further below).

Lacarnoy is silent to the components are incorporated in a housing including the medical image diagnosis apparatus (to advance prosecution).
Kim teaches the components are incorporated in a housing including the medical image diagnosis apparatus (see Figs. 3-7 and/or 10, which for e.g. Fig. 4 shows an electronic device |described by ¶[38] to be an ultrasonic machine for medical diagnosis| which includes a battery 420 and the option to power load 406 |when the ultrasonic machine is the device it would be the ultrasound| by either the external power or the battery 420 when the external power is not present, with the external power charging the battery when present, see ¶’s [84-93]; i.e. this battery system represents an uninterruptible power supply [UPS] like that of Lacarnoy and Kanouda; with the housing shown to cover all the components as in be Fig. 1, see e.g. ¶[12] ). One having ordinary skill in the art understands that by having the UPS device in the same housing as the imaging device, it is more likely to stick with the unit than being outside [esp. if the UPS is able to be used by multiple things and/or it gets moved] and the manufacturer is more likely to have optimized it for the device (i.e. more reliable); it is better protected from the elements (i.e. more safe); and if the UPS is incorporated into the apparatus, it is more likely that the apparatus can inform the user if the UPS system is malfunctioning (e.g. not being charged or battery needs replaced) rather than having to look separately at the UPS system (which is likely going to be out of sight due to wanting to give clients a clean look; i.e. improved convenience).
It would have been obvious to a person having ordinary skill in the art to modify Lacarnoy in view of Kanouda with Kim to provide improved convenience, reliability, and safety.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While the examiner admits the Lacarnoy reference teaches that the discharging circuit provides this power to a DC/AC converter to supply to loads, this DC/AC converter is met by the DC/DC converter of Kanouda. This DC/DC converter of Kanouda then supplies this power to whatever loads are connected to the output, including to the battery itself and the three other outputs including 5V, 3.3V, & 12V. Kanouda’s DC/DC converter receives power from the battery via the discharging circuit which includes 10 & 11.
As for the applicant’s request for evidence one of ordinary skill in the art understands that redundant circuits serve to reduce the wear and tear on the circuit element which is replaced, the examiner will provide evidence from Loki-L & Kiyiko ( “is there such a thing as wear and tear on electronics?”, Loki-L & Kiyiko, reddit.com, published 2013, Seen Online Jan 19 2021, www.reddit.com/r/techsupport/comments/14jmrz/is_there_such_a_thing_as_wear_and_tear_on/ ), which states “switches experience wear and tear too” by Loki-L and “capacitors aging and causing hardware failure”. Using this evidence, and knowing that every converter will require some 
Like the Naskali reference’s bidirectional circuit for charging and discharging 101 which includes both a discrete charging circuit (102) and a discrete discharging circuit (104), the Ishii reference replaces a bidirectional charging and discharging circuit (115 & 111, see Fig. 10) with both a discrete charging circuit (110 & 114, see Figs. 1-3 & 6) and a discrete discharging circuit (120 & 122). While 110 & 120 of Ishii remain blank boxes (like the blank boxes of Naskali for 102 & 104), the Ishii reference explicitly demonstrates inclusion of switches/relays 114 & 122, respectively. As evidenced by Loki-L & Kiyoiko, the switches/relays of these circuits (i.e. RY1-RY4) will wear out with use, i.e. the more the switches are used, the quicker they will need replaced. Thus the longevity of a single circuit (Fig. 10’s 115 & 111) is reduced, and convenience is also reduced as the owner will need to service it more to replace the switches as compared to the discrete circuits (Figs. 2-3 & 6). These benefits are known to those having ordinary skill in the art, and for these reasons, the updated combination applies.
As for the applicant’s arguments on the suitability of the Naskali reference as it is about balancing power between the cells, the examiner notes that all four references are involved with both charging and discharging of batteries. In response to applicant's argument that the Naskali reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as all four references (including the new Ishii reference) are involved with the same feature of charging and discharging batteries, they are analogous art. Thus, the applicant’s arguments have been respectfully refuted.
Dependent Claim 15, the combination of Lacarnoy, Kanouda, and Kim teaches the medical image diagnosis apparatus is an ultrasound image diagnosis apparatus and further comprises an ultrasound probe (Kim in ¶[38] describes a medical ultrasonic machine, which one having ordinary skill in the art understands would be both an image diagnosis apparatus and include an ultrasound probe).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859